IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50131
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus


AUGUSTIN PEREZ-OSUA, also
known as Rosendo Martinez Pena,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-00-CR-1599-ALL-DB
                        --------------------
                           August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Augustin Perez-Osua (“Perez”),

the Federal Public Defender, has moved for leave to withdraw and

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Perez has received a copy of counsel’s motion and brief,

but he has not filed a pro se brief of his own.    Our review of

the brief filed by counsel and of the record discloses no

nonfrivolous point for appeal.    Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30485
                               -2-

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR. R.

42.2.